PER CURIAM
Youth appeals an order placing her in the legal custody of the Oregon Youth Authority, raising two assignments of error. We reject without discussion youth’s argument that the court lacked authority to place her in the legal custody of the Oregon Youth Authority for any period longer than six months. Youth is correct, however, in her argument that the court erred by failing to make written findings pursuant to ORS 419C.478(1). See State ex rel Juv. Dept. v. C. N. W., 212 Or App 551, 159 P3d 333 (2007). We therefore remand this case to the juvenile court with instructions to include in the order such written findings as it deems appropriate.
Vacated and remanded.